Citation Nr: 1011852	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  04-20 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1970 to 
September 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.

The Board notes that the Veteran's original claim was 
previously remanded to the RO via the Appeals Management 
Center (AMC) for further development per a Board decision 
dated December 2006.  Thereafter, in its August 2007 
decision, the Board denied the Veteran's claim for 
entitlement to a rating in excess of 20 percent for diabetes 
mellitus.  The Veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
September 2008 Joint Motion for Remand (Joint Motion), the 
Court remanded the claim to the Board for further 
development.  In April 2009, the Board remanded the Veteran's 
claim back to the RO for further development, including a VA 
examination, per the September 2008 Joint Motion.


FINDINGS OF FACT

1.  Prior to October 8, 2009, the Veteran's diabetes mellitus 
required treatment with insulin and restricted diet, but did 
not require the regulation of activities.  

2.  From October 8, 2009, the Veteran's diabetes mellitus 
required treatment with insulin, restricted diet, and the 
regulation of activities.  There was no evidence of episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year; or twice a month visits to a 
diabetic care provider.




CONCLUSIONS OF LAW

1.  Prior to October 8, 2008, the criteria for a rating in 
excess of 20 percent for diabetes mellitus have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.84a, 4.115, 4.119, Diagnostic Code 7913 
(2009).

2.  With resolution of reasonable doubt in the appellant's 
favor, as of October 8, 2009, the criteria for an evaluation 
of 40 percent, but no more, for diabetes mellitus, have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.84a, 4.115, 4.119, Diagnostic 
Code 7913 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be sent prior to the appealed rating decision or, if 
sent after the rating decision, before a readjudication of 
the appeal.  A Supplemental Statement of the Case, when 
issued following a notice letter, satisfies the due process 
and notification requirements for an adjudicative decision 
for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in a letter dated 
November 2002, prior to the date of the issuance of the 
appealed rating decision.

The Board notes however, that the Veteran was not provided 
with VCAA notification regarding his claim for an increased 
evaluation.  In spite of this omission, the Board finds that 
a remand for additional notification is not required.  In 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that "the statutory scheme contemplates that once 
a decision awarding service connection, a disability rating, 
and an effective date has been made, [VCAA] notice has served 
its purpose, and its application is no longer required 
because the claim has already been substantiated."  In 
addition, information pertaining to the evaluation of his 
disability was provided in the March 2004 statement of the 
case (SOC).  Therefore any omissions in the Veteran's VCAA 
notification were in harmless error, and the Board may 
proceed with consideration with the claim.  

Furthermore, the Veteran has not been provided with 
information regarding the final two Dingess elements.  
Despite the inadequate notice provided to the Veteran on 
these elements, the Board finds no prejudice to the Veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Additionally, 
the Board notes that an April 2007 supplemental SOC (SSOC) 
informed the Veteran that a disability rating and an 
effective date for the award of benefits are assigned in 
cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). After 
issuance of the April 2007 SSOC, the case was appealed to the 
Court, and remanded to the RO by the Board in an April 2009 
decision.  Thereafter, the Veteran had ample time to respond 
and a December 2009 SSOC reflects readjudication of the 
claim.  Hence, the Veteran is not shown to be prejudiced by 
the timing of the latter notice.  See Mayfield.

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all treatment for the claimed disorder 
described by the Veteran.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


Background

By a rating decision dated January 2003, the RO granted 
service connection for diabetes associated with herbicide 
exposure, and assigned a 20 percent evaluation, effective 
October 31, 2001.  The Veteran appealed, asserting that his 
disability warranted a higher rating.  

The Veteran was afforded a VA examination in June 2001.  The 
Veteran had a history of insulin dependent diabetes diagnosed 
in 1995.  He admitted to taking his insulin once a day 
instead of twice a day as ordered because he did not like to 
stick himself.  He had not done any fingerstick glucose 
testing that month, and the examiner reminded him of the 
importance of maintaining his blood glucose as close to 
normal as possible.  The Veteran's diet was general; he did 
not avoid fats, but he did not eat concentrated sweets.  The 
Veteran denied any episodes of hypoglycemia except for one 
morning when he did not eat any breakfast and became shaky 
and weak.  The assessment was insulin dependant diabetes.  

VA treatment records dated from 2002 to 2006 showed treatment 
for the Veteran's diabetes.  Records dated March 2002 showed 
that the Veteran had no complaints.  He was taking insulin 
once a day and weighed 172.  An assessment of insulin 
dependent diabetes was provided, and the Veteran's insulin 
dosage was increased.  A July 2002 record showed that the 
Veteran was not taking his evening insulin because he did not 
like giving himself shots.  The physician noted that the 
Veteran's diabetes needed improved control.

An October 2002 eye examination was negative for diabetic 
retinopathy.  Records dated February and March 2003 continued 
to note insulin dependent diabetes.  A July 2004 record noted 
diabetes under poor control and that the Veteran's insulin 
would be increased.  Records dated October 2005 showed that 
the Veteran had not been taking any medications but had 
started using his insulin again in the past week.  He asked 
to be switched to oral medication.  While May 2006 records 
continued to note poorly controlled diabetes, an October 2006 
record noted that the Veteran did not have any diabetic 
complications and a December 2006 record noted that the 
Veteran was taking his medications.

The Veteran was afforded another VA examination in February 
2007.  The Veteran complained that his diabetes caused his 
vision to blur and that the erratic nature of his blood sugar 
made him dizzy at times.  He also stated that he had been 
unable to work due to a back disability that began in 1996, 
but that he had returned to work after two years.  Later he 
reported that he stopped working due to his back disability 
as well as his diabetes.  The examiner noted that the Veteran 
had been switched to oral medication at his request, after 
which the Veteran reported improved control of his blood 
sugars.  The examiner stated that the Veteran's diet was 
basically a lower calorie and lower salt diet, and that the 
Veteran's activities of daily living were unaffected, 
including work around the house and shopping.  Review of the 
record showed that the Veteran had been hospitalized for 
viral gastroenteritis, during which time his blood sugars 
varied widely.  Other than the isolated incident, the Veteran 
had no episodes of ketoacidosis or hypoglycemic attacks.  The 
Veteran weighed 140 pounds, which was decreased from 210 
pounds two years ago.  There was no evidence of edema, 
clubbing, or varicosities.  There were no lesions on his feet 
and neurological examination was normal.  The examiner 
provided diagnoses included diabetes mellitus, hypertension 
related to diabetes, erectile dysfunction, neurodermatitis, 
diabetic nephropathy, hypercholesterolemia unrelated to 
diabetes mellitus, and left sided sciatica unrelated to 
diabetes mellitus.

Treatment records dated March 2007 to May 2009 showed 
continued treatment for diabetes mellitus.  VA treatment 
records dated August 2007 indicated that the Veteran reported 
to the emergency room with a history of mid epigastric pain, 
nausea and vomiting.  The Veteran reported he had stopped 
taking his medication for the past four days.  He also 
reported drinking a few beers a few days prior to arriving at 
the emergency room.  Upon entrance into the emergency room, 
the Veteran had severe hyperglycemia and needed aggressive 
fluid replacement.  An impression of mild starvation 
ketoacidosis resolved with hydration, acute renal failure due 
to dehydration, polysubstance abuse with recent alcohol 
consumption, and uncontrolled diabetes mellitus.  

An August 2007 ophthalmology record noted a diagnosis of 
diabetes mellitus without background diabetic retinopathy.  

The Veteran submitted a statement dated November 2008.  The 
Veteran reported that he was incapable of doing most 
activities due to his diabetes, but that he was capable of 
caring for his personal hygiene with help.

A November 2008 record noted improved glucose with insulin 
glargine after a prior November 2008 increase in insulin 
medications.  A February 2009 treatment record noted that the 
Veteran reported that his glucose levels were usually 200+.  
The Veteran's insulin was increased.

The Veteran was afforded a final VA examination on October 8, 
2009.  The examiner reviewed the claims file and noted that 
the Veteran did not have any hypoglycemic reaction of 
ketoacidosis.  The Veteran's current treatment consisted of 
glyburide, amlodipine, insulin 100 units, insulin 20 units 
under the skin at bedtime, amlodepine, hydrochlorothiazide 
and Viagra with no side effects.  The Veteran weighed 163 
pounds with no weight changes in the past year.  There was no 
evidence of any diabetic skin or vision changes.  
Genitourinary examination also noted no evidence of renal 
dysfunction, weakness, anorexia, incontinence, or malignancy.  
The examiner did find that the Veteran had lost his gait and 
could not perform his occupation.  However, he could lift and 
carry 10 pounds, sit, stand, walk, climb, kneel, bend, twist, 
pull, push, and perform his daily activities.  The examiner 
stated that the Veteran's diabetes required the use of 
insulin for control, there were no hypoglycemic reaction, 
ketoacidosis requiring hospitalization.  The Veteran needed 
to avoid strenuous occupational or recreational activities 
because of his diabetes because if he did participate in 
strenuous activities, his diabetes went beyond control. 


Analysis

The present appeal involves the Veteran's claim that the 
severity of his service-connected diabetes mellitus warrants 
a higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where a veteran has 
expressed dissatisfaction with the assignment of an initial 
rating following an initial award of service connection for 
that disability, separate ratings can be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999). The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

The Veteran's diabetes mellitus is evaluated at 20 percent 
under 38 C.F.R. § 4.120, Diagnostic Code 7913.  The Board 
also notes that in an April 2007 rating decision the Board 
granted the Veteran a special monthly compensation based on 
the loss of use of a creative organ, effective March 22, 
2004, for his erectile dysfunction.

Under Diagnostic Code 7913, a 20 percent rating is warranted 
for diabetes mellitus requiring insulin and restricted diet, 
or; oral hypoglycemic agent and restricted diet.  A 40 
percent rating is warranted for diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities.  

A 60 percent rating is warranted for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year; or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.

A 100 percent rating is warranted for diabetes mellitus 
requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year; or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.

The Veteran's records do show that his diabetes is 
uncontrolled and is treated with insulin.  At his February 
2007 VA examination, the examiner commented that the 
Veteran's activities of daily living, including work around 
the house and shopping, as well as toileting, washing and 
food preparation were unaffected by his condition.  
Additionally, the February 2007 VA examiner noted that the 
Veteran's diet was basically a lower calorie and lower salt 
diet.  Additionally, while the Veteran had been hospitalized 
for viral gastroenteritis, during which time his blood sugars 
varied widely, other than the isolated incident, the Veteran 
had no episodes of ketoacidosis or hypoglycemic attacks.  

In his November 2008 statement, the Veteran reported that he 
was incapable of doing most activities due to his diabetes, 
but that he was capable of caring for his personal hygiene 
with help.  Moreover, the October 2009 VA examiner noted that 
the Veteran's diabetes required the use of insulin for 
control, there were no hypoglycemic reaction, ketoacidosis 
requiring hospitalization.  Additionally, the examiner stated 
that while the Veteran could do daily activities, he needed 
to avoid strenuous occupational or recreational activities 
because of his diabetes because if he did participate in 
strenuous activities, his diabetes went beyond control.  
Further, an August 2007 VA emergency room record noted that 
the Veteran was treated for mild starvation ketoacidosis 
resolved with hydration, acute renal failure due to 
dehydration, polysubstance abuse with recent alcohol 
consumption, and uncontrolled diabetes mellitus.  However, 
the October 2009 VA examiner, after review of the claims file 
stated that the Veteran did not have any hypoglycemic 
reaction or ketoacidosis requiring hospitalization.  
Additionally, the examiner noted that there was no evidence 
of diabetic skin or vision changes, renal dysfunction, or 
anorexia.   

Thus, the Board finds that prior to October 8, 2009, that 
treatment of the Veteran's diabetes mellitus required insulin 
and a restricted diet.  However, there was no objective 
medical evidence noting that a doctor has restricted the 
Veteran's activities due to his diabetes.  Cf. Camacho v. 
Nicholson, No. 05-1394 (U.S. Vet. App. July 6, 2007) (The 
term regulation of activities" as defined by Diagnostic Code 
7913 requires that a claimant avoid not only strenuous 
occupational activity, but strenuous recreational activity as 
well.)  Given the foregoing, the Board concludes that the 
overall disability picture more closely approximates the 
criteria for a 20 percent rating than a 40 percent rating 
under 38 C.F.R. § 4.119, Diagnostic Code 7913.  

As of October 8, 2009, treatment of the Veteran's diabetes 
mellitus required insulin, a restricted diet, and regulation 
of activities.  As such, based on the October 2009 VA 
examination and the Veteran's statements, the Board finds 
that the Veteran's disability picture more nearly 
approximates the criteria for a 40 percent rating under 
Diagnostic Code 7913.  As there was no evidence of episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year; or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated, a higher rating of 60 
percent is not warranted.  

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  
If the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).

Here, as discussed above, the rating criteria for the 
disability at issue reasonably describe the Veteran's 
disability level and symptomatology.  Thus, as the Veteran's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is adequate, and no 
referral for an extraschedular evaluation is required.  Id.  
Finally, the Board notes that the record is negative for 
evidence that the Veteran's diabetes mellitus has resulted in 
marked interference with employment, or necessitated frequent 
periods of hospitalization.  

Under the circumstances of the instant case, the Board must 
find that the preponderance of the evidence is against the 
claim for a rating in excess of 20 percent for diabetes 
mellitus prior to October 8, 2009.  The Board must also find 
that the preponderance of the evidence is against the claims 
for a rating in excess of 40 percent for diabetes mellitus 
from October 8, 2009; the benefit of the doubt doctrine is 
inapplicable and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial rating in excess of 20 percent for diabetes 
mellitus prior to October 8, 2009, is denied.

Effective October 8, 2009, a 40 percent rating, but no more, 
for diabetes mellitus is granted subject to the laws and 
regulations governing the award of monetary benefits.  



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


